Court of Appeals, State of Michigan

OR'DER
Michael F. Gadola
People of MI v Emrnzmuei Jerome Bevcrly Presiding Judge
Docket No. 326]99 Deborah A. Servitto
LC No. 14-7348-01 Douglas B. Shapiro

Judges

 

This Court orders that the motion to clarify/correct opinion is GRANTED because the
first sentence ot`.lndge Shapiro’s Septcmbcr 20, 2016 concurring opinion transposed the terms "Waivcd"’
and “forfeited.” ln order to correct this error, the Court orders that the Septernber 20, 2016 opinions are
hereby VACATED, and issues the attached opinions

NOV 0 l 2016

Date

..